Citation Nr: 0735958	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-09 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for hip problems.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to 
March 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  
The veteran testified at a hearing held at the RO in 
August 2007.  

The issue of entitlement to service connection for hip 
problems is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's tinnitus had its onset in service.  

2.  The veteran's bilateral hearing loss had its onset in 
service.  


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).  

2.  Service connection for bilateral hearing loss is 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the claims of 
service connection for tinnitus and bilateral hearing loss.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Although 38 U.S.C.A. § 1154 does not establish service 
connection for a particular disability of a combat veteran, 
it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996) (noting that § 1154(b) "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected", but "considerably lighten[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service."). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in- service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  See Barr, at 307; see also Grover v. West, 12 Vet. 
App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995)(lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted").  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

In this case, the veteran served in Vietnam as a field 
artilleryman and received the Purple Heart Medal for multiple 
shell fragment wounds from hostile rocket fire while on a 
sweep and destroy mission in June 1968.  He was evacuated to 
the United States for treatment.  Perforation of the left 
tympanic membrane, which service medical records dated in 
September 1968 attributed to an explosion three months 
earlier, is among the disabilities for which service 
connection has previously been granted with a noncompensable 
rating.  The service medical records do not document 
tinnitus, and tinnitus was not mentioned at a VA audiology 
examination in January 1970.  

In conjunction with his claim, the veteran underwent a VA 
audiology examination in June 2004.  In his report, the 
audiologist stated the veteran reported he was exposed to 
artillery without hearing protection while in service and 
said he worked for 12 years as a grinder at a railroad wheel 
plant with and without the use of hearing protection for his 
occupational activities.  The audiologist said the veteran 
reported tinnitus in his right ear that had been constant for 
the past five years.  The audiologist said the veteran could 
not relate the tinnitus to any specific incident or accident 
and described the tinnitus as a cricket sound.  The examiner 
said he felt the veteran's military noise exposure did not 
have an effect on the veteran's current tinnitus because the 
tinnitus was only reported as being present in the past five 
years.  

At the August 2007 hearing, the veteran testified that he has 
had ringing in his ears since he was in Vietnam, and he 
testified that after recuperation from his injuries, he 
continued as a gunner while stationed at Fort Hood, Texas.  
The veteran testified that he has had ringing in his ears 
ever since service, and it sounds like crickets.  The veteran 
testified that after he got out of service he worked as a 
grinder in train wheel production for about five months and 
then worked for the same company doing maintenance.  

On review of this evidence, the Board finds that the cricket 
sounds the veteran has reported are susceptible to lay 
observation, and they have been effectively diagnosed as 
tinnitus by the audiologist who conducted the June 2004 VA 
examination.  Although the veteran at that time apparently 
only reported tinnitus in his right ear that had been 
constant for the past five years, the Board finds credible 
the veteran's testimony that he has that the ringing, or 
cricket sounds, in his ears ever since service.  The veteran 
is certainly competent to report the continuation of the 
symptoms of cricket sounds in his ears over the years since 
service.  Resolving all doubt in favor of the veteran, the 
Board finds that the veteran's tinnitus started in service 
and warrants service connection.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (2) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional).  

The veteran is also seeking service connection for bilateral 
hearing loss, which he contends is due to noise exposure in 
service. 

Relative to claims for service connection for hearing loss, 
for purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 db or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385.  The regulation defines hearing loss 
disability for VA compensation purposes.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss).  

The results of the June 2004 VA audiology examination 
establish that the veteran has a current bilateral hearing 
loss disability because for the left ear it shows that the 
pure tone auditory threshold at 3000 Hz was 40 db, the 
threshold at 4000 Hz was 70 db, and the speech recognition 
score on the Maryland CNC word list was 92 percent.  For the 
right ear, the pure tone threshold was 50 db at both 3000 and 
4000 Hz, which also qualifies as hearing loss disability for 
VA purposes.  

The Board notes that generally all audiometric findings 
reported by the military prior to November 1, 1967, were 
reported in American Standards Association (ASA) units.  On 
review of the veteran's service medical records, the Board 
observes that even at later audiology tests, that is, those 
dated in October 1968 and November 1968, the reports specify 
that ASA units were used.  For purposes of consistency in 
this opinion, ASA units have been converted to the currently 
used International Standards Organization (ISO)-American 
National Standards Institute (ANSI) units.  The results of a 
VA audiology examination in January 1970 were reported in 
both ASA and ISO-ANSI units.  The Board's decision is in 
terms of ISO-ANSI units.  

At the veteran's service entrance examination in 
February 1967, the pure tone thresholds in the left ear were 
15, 10, 10, 10, and 5 db at 500, 1000, 2000, 3000, 4000 Hz, 
respectively, and pure tone thresholds in the right ear were 
15, 10, 10, 10, and 5db at the same respective frequencies.  
At an ear, nose, and throat (ENT) consultation in early 
October 1968, which was requested because there had been 
perforation of the left tympanic membrane secondary to an 
explosion three months earlier, pure tone thresholds in the 
left ear were 30, 25, 25, and 45 db at 500, 1000, 2000, and 
4000 Hz, respectively, and pure tone thresholds in the left 
ear were 25, 20, 25, and 25 db at the same respective 
frequencies.  There was no report for 3000 Hz.  At the 
veteran's service separation examination, which was conducted 
in late November 1968, the veteran complained of left ear 
hearing loss.  The veteran's hearing was tested at the ENT 
clinic, and pure tone thresholds in the left ear were 25, 15, 
25, and 40 db at 500, 1000, 2000, and 4000 Hz, respectively; 
at the same time the pure tone thresholds in the right ear 
were 15, 10, 10, and 20 db for the same respective 
frequencies.  There was no report for 3000 Hz.  The examiner 
said the profile was H-1 and cleared the veteran for 
separation from service.  In addition, the veteran underwent 
a VA audiology examination in January 1970.  At that time, 
pure tone thresholds in the left ear were 5, 0, 5, and 25 db 
at 500, 1000, 2000, and 4000 Hz, respectively, and pure tone 
thresholds in the right ear were 10, 5, 5, and 15 db at the 
same respective frequencies.  Speech discrimination ability 
was 92 percent in the left ear and 96 percent in the right 
ear.  

The results of the in-service audiometric testing show the 
veteran did not have a hearing loss disability in either ear 
at service entrance.  The record shows the veteran had a left 
ear hearing loss disability at his service separation 
examination in late November 1968 and at audiometric testing 
in early October 1968.  Further, although he did not have a 
hearing loss disability in the right ear, the record shows a 
distinct worsening of the hearing in the veteran's right ear 
at 4000 Hz from the time of service entrance to service 
separation.  Although there was some improvement in pure tone 
thresholds at 4000 Hz between early October 1968 and 
November 1968, and more improvement at the VA examination in 
January 1970, at each examination a left ear hearing loss 
disability for VA purposes was shown, either by the 40 db or 
greater pure tone threshold at 4000 Hz or by the speech 
discrimination score of 92 percent in January 1970.  Although 
there was not a hearing loss disability shown in the right 
ear at those examinations, the same trend was shown, which 
was a distinct worsening in hearing in the right ear, 
especially at 4000 Hz following the earlier explosion in 
service.  

The Board acknowledges that the audiologist who conducted the 
June 2004 audiology examination did not relate the veteran's 
current bilateral hearing loss disability to service, but the 
reason he gave was that results at the discharge examination 
were within normal limits using VA rating criteria.  There is 
no indication that the VA audiologist converted the audiology 
test results from ASA to ISO (ANSI), and for that reason, the 
Board must discount the probative value of the opinion of the 
VA audiologist.  Further, although the veteran has reported 
post-service noise exposure working as a railroad wheel 
grinder, there is no competent evidence that this was an 
intercurrent cause to which the veteran's current bilateral 
hearing loss disability is clearly attributable.  


In summary, the veteran's left ear hearing loss was shown to 
be a chronic disease in service, and it is not shown to be 
clearly attributable to an intercurrent cause.  As to the 
right ear, although the service records do not allow a 
finding of a chronic hearing loss disability for VA purposes, 
the Board accepts as credible the veteran's testimony that he 
has had both right and left ear hearing problems that started 
in service and continued thereafter.  The Court has held that 
the provisions of 38 C.F.R. § 3.385 do not have to be met 
during service, only currently.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  In this regard, the Court has held that when 
audiometric test results at separation from service do not 
meet the regulatory requirements for establishing a 
disability at that time, service connection may nevertheless 
be established for a current hearing disability with evidence 
that the current disability is causally related to service.  
Hensley, 5 Vet. App. at 160.  The continuity of hearing loss 
problems, which was credibly reported by the veteran at the 
August 2007 hearing, provides the continuity of 
symptomatology that relates his right ear hearing loss in 
service to his current right ear hearing loss disability.  
See Barr, 21 Vet. App. at 307; Savage, 10 Vet. App. at 495-
97.  

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran's bilateral hearing loss is a 
chronic disease that had its onset in service.  See 38 C.F.R. 
§§ 3.102, 3.303(b).  


ORDER

Service connection for tinnitus is granted.  

Service connection for bilateral hearing loss is granted.  




REMAND

The veteran's service-connected disabilities include 
residuals of shell fragment wounds of both buttocks, together 
rated as 20 percent disabling since March 1969.  In a 
statement received at the RO in March 2006, the veteran, in 
pertinent part, said this is a request for consideration for 
an increase in my service-connected hip problems.  In 
response, in a letter to the veteran dated in May 2006, the 
RO said it was working on the issue of an increased 
evaluation for your service-connected residuals, fragment 
wounds, both buttocks (claimed as hip problems) currently 
evaluated as 20 percent disabling and notified the veteran 
that he could submit evidence showing the residuals of his 
shell fragment wounds of both buttocks (claimed as hip 
problems) have increased in severity and that this could be 
medical records, statements from other individuals, or his 
own statement describing his symptoms, their frequency and 
severity, and additional disablement caused by his 
disability.  The Board notes that the disability of the 
buttocks is rated under Diagnostic Code 5317, which pertains 
to injuries of Muscle Group XVII.  That code explains that 
Muscle Group XVII includes the gluteus maximus, the gluteus 
medius, and the gluteus minimus, and that the gluteus maximus 
functions include extension of the hip and that the other 
muscles of the group are involved in abduction of the thigh 
along with other functions.  

The RO ordered a VA examination, which was conducted in 
June 2006.  At that exanimation, the veteran reported he 
currently has pain in his left hip all the time, which he 
said limited his ability to walk more than 200 yards or to 
stand more than 10 to 20 minutes.  He also reported that he 
had had a right foot drop for the past 10 years.  On 
examination, the examiner noted a limp favoring the left leg 
and also noted the veteran started to develop the beginning 
of a right foot drop after walking about 100 feet.  The 
examiner stated there were two scars on the left buttock, 
which were superficial and did not adhere to underlying 
tissue.  There was no functional impairment associated with 
the scars, and the examiner said there was no muscle loss or 
atrophy.  He said the bullet wound to the left buttocks would 
have been into the gluteus maximus, but there was no muscle 
loss, atrophy, or herniation.  He also said there was no 
evidence of tendon or ligament damage and no evidence of 
nerve damage related to the shrapnel injuries.  He said range 
of motion of the left hip was flexion from 0 to 100 degree 
with pain from 90 to 100 degrees, extension from 0 to 
30 degrees with pain at 30 degrees, abduction from 0 to 45 
degrees with pain at 40 degrees, adduction from 0 to 25 
degrees with pain at 25 degrees, external rotation from 0 to 
60 degrees with pain at 60 degrees, and internal rotation 
from 0 to 40 degrees with pain at 40 degrees.  X-rays of the 
left hip showed no bony abnormality.  The diagnosis was 
shrapnel wound to the left buttocks with residual pain and 
scar formation, no keloid.  The examiner did not provide a 
diagnosis or opinion as to findings concerning the left hip.  

In a July 2006 rating decision, the RO stated it was denying 
service connection for hip problems because this condition 
neither occurred in nor was caused by service.  The RO 
notified the veteran of the decision in a letter dated in 
July 2006.  In August 2006, the RO received the veteran's 
statement in which he stated he was filing a notice of 
disagreement "on the VA denial of my service-connected 
disability of hip problem."  In June 2007, the RO issued a 
statement of the case on the issue of entitlement to service 
connection for hip problems.  In the June 2007 forwarding 
letter, the RO advised that veteran that he must file his 
appeal within 60 days of the date of the letter or within a 
year from the date of the letter notifying him of the action 
he had appealed.  

Thereafter, in a letter to the veteran dated in July 2007, 
the RO said it was working on his application for service-
connected compensation for hip problems.  It said it had 
reopened his claim because his intentions were not clear and 
requested that he clarify whether he intended to request 
service connection for his hip problems as a new condition or 
if he was claiming an increase to his service-connected 
residuals of shell fragment wounds of both buttocks when he 
stated he wanted for file a claim for increase in his 
service-connected disabilities of hip problems.  In the 
letter, the RO outlined what evidence is necessary to 
substantiate a service connection claim on a direct basis, 
what evidence he should provide, and what evidence VA would 
obtain as well as similar information concerning a disability 
rating and effective date.  Thereafter, in July 2007, within 
one year of the RO's July 2006 notice letter and within 60 
days of the letter forwarding the statement of the case, the 
veteran returned a form stating he has no other information 
or evidence to give VA to substantiate his claim.  The Board 
accepts this as a timely filed substantive appeal with the 
denial of service connection for hip problems.  

In addition, the Board finds that the veteran's March 2006 
statement was a claim for an increased rating for his 
service-connected residuals of shell fragment wounds of both 
buttocks and that claim remains pending as it has not been 
adjudicated by the RO.  As the rating criteria for injuries 
to Muscle Group XVII, under which the RO has rated the shell 
fragment wounds of both buttocks, involves hip function, the 
service connection claim, which must consider service 
connection for hip disability on a secondary basis, is 
inextricably intertwined with the pending increased rating 
claim.  In this regard, the Court has stated that where a 
decision on one issue would have a "significant impact" upon 
another, and that impact in turn could render any review of 
the decision on the other claim meaningless and a waste of 
appellate resources, the two claims are inextricably 
intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  The pending increased rating claim must be 
considered first by the RO because it could affect the 
outcome of the service connection claim.  

In order to adequately address the increased rating claim 
pertaining to residuals of shell fragment wounds of both 
buttocks and the claim of service connection for hip 
problems, it is the judgment of the Board that the veteran 
should be provided a VA examination that includes examination 
of both buttocks and both hips, provides a diagnosis of any 
current hip disability, and provides an opinion as to whether 
any current hip impairment is a residual of shell fragment 
wounds of the buttocks or, if not, whether any hip disability 
is a separate disability that was caused or chronically 
worsened by the service-connected residuals of shell fragment 
wounds of both buttocks.  

Accordingly, the case is REMANDED for the following actions:  

1.  Obtain and associate with the claims 
file VA medical records for the veteran 
dated from January 2005 to the present.  
        
2.  Then, arrange for a VA examination of 
the veteran to determine the nature and 
extent of the residuals of shell fragment 
wounds of both buttocks and to determine 
the nature and etiology of any current 
bilateral hip disability or disabilities.  
All indicated studies should be 
performed.  After examination of the 
veteran and review of the record 
(including service medical records 
showing treatment for shell fragment 
wounds of both buttocks) the examiner 
should report the nature and severity of 
residuals of the in-service shell 
fragment wounds.  In addition, the 
examiner should make clear whether it is 
at least as likely as not (50 percent 
probability or higher) that any current 
impairment of the right or left hip is a 
manifestation of a residual of the shell 
fragment wounds.  If not, the examiner 
should provide an opinion for each hip as 
to whether any current impairment of the 
hip is a separate disability, and if so, 
whether it is at least as likely as not 
(50 percent probability or higher) that 
it was caused or chronically worsened by 
residuals of shell fragment wounds of 
both buttocks.  

The examiner should provide an 
explanation of the rationale for each 
opinion.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the examination 
report.  

3.  After completion of any other 
development indicated by the state of the 
record, adjudicate entitlement to an 
increased rating for residuals of shell 
fragment wounds of both buttocks.  In 
accord with applicable procedures, the 
veteran should be notified of the 
decision and given the opportunity to 
appeal, if the decision is adverse.  

4.  Then, unless it has become moot, 
readjudicate entitlement to service 
connection for hip problems, to include 
as secondary to residuals of shell 
fragment wounds of both buttocks.  If the 
claim remains denied, issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative the opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


